UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)March 19, 2012 Champion Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) West Virginia (State or Other Jurisdiction of Incorporation) 000-21084 55-0717455 (Commission File No.)(IRS Employer Identification No.) 2450 First Avenue P. O. Box 2968 Huntington, West Virginia 25728 (Address of Principal Executive Offices) (Zip Code) (304) 528-2700 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): 0 Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) 0 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) 0 Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) 0 Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 5 – Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. At the annual meeting of shareholders of Champion Industries, Inc. (the “Company”) held March 19, 2012, the following matters were voted upon: a) Fixing the number of directors at seven (7) and election of the following nominees as directors, with votes "for" and "withheld", as well as broker non-votes, as follows: Director Votes “For” Votes “Withheld” Broker Nonvotes Louis J. Akers -0- Philip E. Cline -0- Harley F. Mooney, Jr. -0- A. Michael Perry -0- Marshall T. Reynolds -0- Neal W. Scaggs -0- Glenn W. Wilcox, Sr. -0- b) To approve, in an advisory (non-binding) vote, the Company’s executive compensation disclosed in the proxy statement for the annual meeting. Votes "For" Votes “Against” Abstentions Broker Non-Votes -0- c) To approve an amendment to Champion’s articles of incorporation and such other action as Champion deems necessary to effect a reverse split of our common stock at any time prior to February 28, 2013 at any one of three reverse split ratios, 1 -for- 2, 1 -for- 3 or 1 -for- 4, as determined by the board of directors in its sole discretion (the Reverse Stock Split). Votes "For" Votes “Against” Abstentions Broker Non-Votes -0- CHAMPION INDUSTRIES, INC. (Registrant) Date:March19, 2012 /s/ Todd R. Fry Todd R. Fry, Senior Vice President and Chief Financial Officer 2
